In the second assignment of error, appellant maintains that the state failed to prove beyond a reasonable doubt that he had not complied with the prior court *Page 400 
order. In deciding this issue, it is necessary to examine the exact language used by the juvenile court in its January 24, 1992 order. There, appellant was referred to Ravenwood "for assessment on sexual perpetrators  follow [sic] any treatment recommended."
At the hearing on this matter, the state presented two witnesses. The first witness was appellant's probation officer, Allison Hart. She testified that appellant was in violation of his probation because he had not competed the STOP program at Ravenwood. The other witness to testify was Robert E. Larkin, coordinator of outpatient services at Ravenwood. He stated that appellant entered the STOP program in June 1995, and continued as a regular participant until April 1997. He further testified that as of December 1996, it was the recommendation of the staff at Ravenwood that appellant continue in the STOP program.
Appellant presented evidence that during the two-year period that he was involved in the STOP program, he attended at leastforty-seven (47) group therapy sessions and was an active participant in each session. Robert Larkin admitted on cross-examination that appellant had made progress in the program, stating, in part:
    "In the early months of '97, Blake was showing better skills in being able to identify his feelings, understand his offense cycle, was beginning to talk more openly about his victim, had begun to acknowledge the gender of his victim to the group and was beginning to do a much better job of identifying his angry responses, his hurt responses to people as they left him and they hurt him.
    "Those are the kinds of things that we had told him in December that we wanted him focusing on. Those are the kinds of behavior we were expecting to see him demonstrate in order to move through the program, and to be seen as someone who had progressed sufficiently to present a reduced risk at least, for reoffending and to be considered for discharge."
It must also be noted that during the two-year period that appellant participated in the STOP program, he was assigned to at least two different facilitators, whose job it was to lead the group therapy sessions. In April 1997, the facilitator was about to be changed again which upset appellant. Additionally, appellant, who was almost nineteen years old, was being reassigned to a younger adolescent group because of enrollment numbers. Once the changes occurred, appellant ceased attending the group therapy sessions.
While it is true the Juvenile Court can retain jurisdiction over an emancipated juvenile, In re Cox (1973), 36 Ohio App.2d 65, such a right is not without limitations. It is important to note that this youngster was originally ordered to begin attending assessment and therapy *Page 401 
sessions in 1992, when he was twelve years old. The record is clear that he complied with the court's order at least through 1997. Having attended over forty counseling sessions, it is indeed troubling that the Juvenile Court would find him in "contempt" without even hearing his version of the so-called failure to complete the program. Much like a criminal proceeding, a probation violation hearing, at a minimum from a due process standpoint, requires the presence of the accused to begin the hearing.
It is clear that appellant went to Ravenwood for an assessment in accordance with the juvenile court's order of January 24, 1992. It is also clear that appellant participated in the group therapy sessions for almost two years, and he made progress according to the program coordinator. At the time appellant stopped attending the sessions, he was almost nineteen years old, and six and a half years had passed since the incident occurred which led to appellant's probation. Under these circumstances. I would hold that appellant sufficiently complied with the juvenile court's January 24. 1992 order, which was rather vague in that no time limitation was offered, to conclude that appellant was not in contempt of the earlier order, nor had he violated the terms of his probation. Accordingly, it was error for the juvenile court to find appellant to be in contempt of court. Appellant's second assignment of error should be sustained.
To hold a "hearing" now on a new legal theory is inherently unreasonable.
  _______________________________ JUDGE WILLIAM M. O'NEILL